Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3 in the reply filed on  is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (U.S. 2014/0231259).
Regarding Claim 1, Srinivasan et al. teaches An absorbance-based colorimetric device system (referred to as a LED/photodiode setup coupled to a droplet microactuator that is meant to measure the absorbance of a colorimetric assay, see Fig. 21, [0326], and [0374]), comprising:
a light source (referred to as an LED 2108, see Fig. 21A and [0517]) ;
a sample plate (referred to as the droplet microactuator) wherein the sample plate comprises a first coated surface (referred to as the bottom plate 2102, which can be coated with a hydrophobic material, see Fig. 21A, [0378], and [0517]) configured to load a sample droplet to be tested (the bottom plate is configured to receive the sample droplet being tested for total protein, see Fig. 21A and [0326]), and a second surface (referred to as the top plate 2104, see Fig. 21A, and [0517]) on the opposite side to the first coated surface (the top plate is shown to be opposite of the first surface, see Fig. 21A), wherein the first coated surface is configured to allow a sample droplet loaded onto the first coated surface to be substantially non-wetting (both plates 2102 and 2104 of the microactuator’s substrate may also include a hydrophobic (non-wetting) coating, see [0376]), and wherein the sample plate has sufficient transparency and therefore is capable to pass some or all light received from the light source after the light is passed through the sample droplet (the droplet microactuator’s substrate can be constructed of a transparent material to pass light from the LED, see Fig. 21A, and [0389]);
a light-to-electrical signal-converting device (referred to as photodiode 2110, which converts light signals to electrical signals which can be viewable to a user, see [0167]), wherein the light-to-electrical signal- converting device (photodiode 2110) is placed adjacent to the second surface (top plate 2104) of the sample place (the photodiode 2110 is shown to be directly adjacent to the top plate 2104, see Fig. 21A); and
an optional aperture (referred to as an optical window, see [0389]) that confines the area of light to be passed through the sample droplet loaded onto the sample plate (the window can be created to permit the passage of light through the substrate, see [0389]), wherein the optional aperture is placed between the light source and the first coated surface of the sample plate (the window can be patterned in the electrode 2106 which is shown to be between the light source and the bottom plate 2102, see Fig. 21A, [0389], and [0517]). The aperture is considered to be optional, and is considered acceptable for examination – see MPEP 2173.05(h))
wherein the sample plate (droplet microactuator) is configured to be placed between the light source (LED 2108) and the light-to-electrical signal-converting device (photodiode 2110) (the sample plate is shown to be place between the LED 2108 and the photodiode 2110, see Fig. 21A).
Regarding Claim 2, Srinivasan et al. further teaches the absorbance-based colorimetric device system of claim 1 (the LED/photodiode and droplet microactuator configuration), wherein the light-to-electrical signal-converting device is a photodiode (the device for converting light-to-electrical signals is referred to as photodiode 2110, which converts light signals to electrical signals which can be viewable to a user, see [0167]).
Regarding Claim 3, Srinivasan et al. further teaches the absorbance-based colorimetric device system of claim 1 (the LED/photodiode and droplet microactuator configuration), wherein the sample plate is a partial or complete transparent polymer or glass plate (the droplet microactuator can include two substrates, referred to as plates 2102 and 2104 that can be made of glass, see [0376]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797